Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 08/30/2021.

Status of Claims
3.         Claims 1-10 are pending in this application.
            Claims 1 and 8 are currently amended. 

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 08/30/2021, claim objection(s) with respect to claims 1 and 8 have been fully considered and the objection is withdrawn.

Claim Rejections - 35 USC § 112
5.       In view of Applicant’s argument [Remarks] and amendments filed 08/30/2021, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1 and 3-5 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
6.         Claims 1-10 are allowed.

7.       The following is an examiner’s statement of reasons for allowance:

The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a storage section that stores registration information in correspondence with identification information of a user, the registration information including at least one of a content corresponding to a keyword and acquired-from source information representing a source from which the content was acquired, a keyword acquiring section that acquires the keyword included in a print command by voice and the identification information linked to the keyword from a voice relay apparatus, and a transmitting section that creates print data that uses the content that is associated with the acquired identification information and corresponds to the keyword acquired by the keyword acquiring section, and transmits the print data to the printing apparatus, and the printing apparatus receives the print data and executes printing according to the print data.” along with all the other limitations as required by independent claim 1.

Regarding Claim 9:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a storing step of storing registration information in a storage in correspondence with identification information of a user, the registration information including at least one of a content corresponding to a keyword and acquired-from source information representing a source from which the content was acquired; a keyword acquiring step of acquiring, in the information processing apparatus, the keyword included in a print command by voice and the identification information linked to the keyword from a voice relay apparatus; a print data creating step of creating print data that uses the content that is associated with the acquired identification information and corresponds to the keyword acquired in the keyword acquiring step; a print data transmitting step of transmitting the created print data from the information processing apparatus to the printing apparatus; and a printing step of executing printing on the printing apparatus according to the transmitted print data.” along with all the other limitations as required by independent claim 9.

Regarding Claim 10:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a storage that stores registration information in correspondence with identification information of a user, the registration information including at least one of a content corresponding to a keyword and acquired-from source information representing a source from which the content was acquired, a keyword acquiring section that acquires the keyword included in a print command by voice and the identification information linked to the keyword from a voice relay apparatus; and a transmitting section that creates print data that uses the content that is associated with the acquired identification information and corresponds to the keyword acquired by the keyword acquiring section, and transmits the print data to the printing apparatus.” along with all the other limitations as required by independent claim 10.





9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677